The defendant, Joe Asher, was convicted of the crime of simple battery, as denounced by Article 35 of the Louisiana Criminal Code, and was sentenced to serve 10 months in the parish prison. He has appealed.
The record does not show that any bill of exception was reserved during the trial in the lower court, and the law of this state is well settled that in the absence of a bill of exception the judgment of the lower court will not be reversed except when there is error patent on the face of the record. We find no such error in this case. State v. Wilson, 109 La. 74, 33 So. 85; State v. McCrocklin, 130 La. 106, 57 So. 645; State v. Pullen, 130 La. 249, 57 So. 906; State v. Braxton, 157 La. 733,103 So. 24; State v. Creech, 183 La. 433, 164 So. 162; State v. Stewart, 188 La. 546, 177 So. 662; State v. Green, 205 La. 439,17 So.2d 620.
The conviction and sentence are affirmed.
O'NIELL, C. J., absent. *Page 133